Citation Nr: 0837530	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  00-02 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran originally testified at a Travel Board hearing in 
April 2001.  The Veterans Law Judge that conducted the 
hearing left the Board.  The Board wrote to the veteran and 
advised him of that fact and offered the veteran the 
opportunity to have a new hearing in October 2008.  See 
38 C.F.R. § 20.707 (2008).

The veteran responded in October 2008.  He elected to have a 
video conference hearing.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
video conference hearing at the RO with a 
Veterans Law Judge of the Board sitting 
in Washington D.C.  The veteran and his 
representative should be given an 
opportunity to prepare for the hearing.

2.  The claims folder should be returned 
to the Board in advance of the scheduled 
hearing.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


